SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Zip Code) (Address of principal executive office) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as of October 23, 2013 was 26,203,500. SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2013 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Comprehensive Income (Loss) for the three and nine-months ended September 30, 2013 (unaudited) and September 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the nine-months ended September 30, 2013 (unaudited) and September 30, 2012 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 41 Exh-31.1
